 342DECISIONSOF NATIONALLABOR RELATIONS BOARDFourWinds Industries,Inc.andOrange CountyDistrict Council of Carpenters,affiliated with theUnited Brotherhood of Carpenters and Joiners ofAmerica—AFL-CIO. I Cases 21-CA-11403, 21-CA-11507, and 21-RC-12985June 13, 1974DECISION AND ORDERBY CHAIRMANMILLER AND MEMBERSFANNING ANDJENKINSOn August 17, 1973, Administrative Law Judge E.Don Wilson issued the attached Decision in thisproceeding. Thereafter, General Counsel filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewith.1.We affirm the Administrative Law Judge'sfinding thatH. Lee Walters, the Respondent'spresident,did not engage in surveillance of itsemployees'union or other protected concertedactivities at a meeting held on company property forthe purposes of collective bargaining or other mutualaid or protection, as alleged in the complaint. In sodoing, however, we rely solely on the ground, statedby the Administrative Law Judge, that Walters'activitieswere without threat or coercion and weretherefore nonviolative of the Act. We therefore finditunnecessary, and we do not pass on any of theother grounds stated by the Administrative LawJudge in regard to this issue.We further affirm the Administrative Law Judge'sfinding that the Respondent, through Thomas E.McAfee, its shop supervisor, did not threatenemployees with plant closure if they continuedsupporting the Union, in violation of Section 8(a)(1)of the Act, as alleged in the complaint.2.Contrary to the Administrative Law Judge, wefind that the Respondent violated Section 8(a)(1) bymeans of statements, contained in its preelectionletters, that the Union never signs a contract, to theRespondent's knowledge, without a union-securityclause; the Respondent is opposed to such a clauseand does not "believe we have any moral right toforce any of our people to join any union to keeptheir jobs"; theUnion would inevitablymakeunreasonable demands which could be enforced onlyby a strike; "if there is a strike we are not going toclose down our operations for even one day"; andfinally advising the employees of the Respondent'sright to hire permanent replacements in the event ofsuch strike.When considered with the other viola-tions hereinafter found, these statements, in ouropinion, abridged employee rights guaranteed bySection 8(a)(1) of the Act.Tommy's Spanish Foods,Inc.,187 NLRB 235.The above-described statements which, with thesingle exception noted below, are common to bothTommy's Spanish Foodsand the instant case clearlyamount to warnings which, in the language of theBoard inTommy's Spanish Foods, supra,240, had thecumulative effect of telling employees that... the Union would inevitably call an unfairlabor practice strike because of Respondent'sbad-faith anticipated refusal to bargain aboutunion security, if the Union should seek suchsecurity, and that it would permanently replace ordischarge unfair labor practice strikers.We reject as without merit the Administrative LawJudge's effort to distinguish the instant circum-stances from those inTommy's Spanish Foodson thebasis of the Respondent's expression of a moral, asopposed to outright, opposition to negotiating aunion-security clause. In our opinion this attempteddistinction, in the instant circumstances, is semanticonly and therefore devoid of legal significance.3.We find, contrary to the Administrative LawJudge, that the Respondent discharged employeesJoe Rodarte and Jay Cormier and failed to reinstatethem because they engaged in union or otherprotected concerted activities for the purposes ofcollective bargaining or other mutual aid or protec-tion, in violation of Section 8(a)(3) and (1) of the Act,as alleged in the complaint.According to probative testimony adduced at thehearing, Rodarte was hired in January or February1972.Within 2 months, he received two raises in payand was promoted to leadman. On several occasionsthrough October 1972, he was complimented on hisgood work. Cormier was hired in March 1972. ByAugust 1972, he had received three pay raises andhad been complimented on his good work. Thatsame month, Walters, the Respondent's president,told Cormier he wanted "a few good men from thecamper building to go over to the motor homebuilding and pick it up." In October 1972, Cormierwas transferred to the motor home building.'Rodartewas the key union organizer at theThe Administrative Law Judge found that Rodarte and Cormier didCormier were complimented on their work and again added speculatively;receive pay raises, but added speculatively;"Thismay or may not have"So far as the record is concerned,every employee may have beenbeen true of every other employee."He tacitly conceded that Rodarte andcomplimented on his job performance regularly, including other employees,211NLRB No. 60 FOUR WINDS INDUSTRIES, INC.543Respondent'splant.on October9, 1972,Rodarte,with the assistance of Cormier and other employees,commenced distributing union authorization cardsoutside the Respondent's plant.By October 12, morethan 75 percent of the Respondent's employees hadsigned cards.Miller,the union representative,visitedthe Respondent's plant onOctober 24,toldWaltersthat the Union had a majority of the authorizationcards,and requested recognition.Walters repliedthat he had important business out of town andsuggested a meeting on October26. On October 26,the Respondent sent Walters a letter,found by theAdministrative Law Judge to constitute a "clear andunequivocal demand to bargain,"which asked forimmediate recognition and requested a meeting forcontract negotiations.The October26 meeting wascanceled,and when the parties meton October 27theRespondent stated that it would not recognizetheUnion and suggested that it pursue Boardprocesses.FollowingMiller's demand for recognition,Wal-ters became concerned about unionism at the plantand at small group meetings on ensuing daysdiscussed the question of the Union'smajority statuswith a total of 15 to 20 employees,out of the totalemployee complement of approximately40 employ-ees.On November 1, Miller escorted members of theUnion'sorganizing committee,includingRodarteand Cormier,around the plant,introduced them toPlantManager-Tyree- and-Plant Supervisor Garcia,and sought an introduction to Walters.2 On Novem-ber 13,1972, the Unionfiled its petition forrepresentation in Case 21-RC-12985.On November17, 1972,the Respondent simultaneously dischargedRodarte andCormier,allegedly for absenteeism, lowproduction,and violations of work rules.In the above circumstances,we find,contrary totheAdministrative Law Judge,that the GeneralCounsel has established by a preponderance of theevidence that the Respondent discharged Rodarteand Cormier because of their organizing activities inbehalf of theUnion,in violation of Section 8(a)(3)and (1) of the Act. In so doing,we reject thefollowing conclusions of the Administrative LawJudge:(1) the Respondent was insufficiently awareof the fact,or extent,of Rodarte's and Cormier'sif any, known to, or suspected by Respondent to have the most ardent unionadherence."There is no evidence to support these speculations of theAdministrative Law Judge and we accord them no weight.2The Administrative Law Judge speculated that Walters "may or maynot" have met with the organizing committee"and recognized them" onthat date.In an apparent attempt,however,to minimize the importance oftestimony indicating such an encounter,theAdministrative Law Judgerejected,on grounds of hearsay,Walters' accountof Tyree'smeeting withthe committee.As Tyree's account is clearly a declaration against theRespondent's interest,a well-recognized exception to the hearsay evidencerule, we accord this ruling and rejection no weight.3Absent supportive evidence,we accord no weight to the AdministrativeLaw Judge's speculation that: "Others than Rodarte and Cormier may haveorganizing activities, and (2) the Respondent dis-charged Rodarte and Cormier for alleged violationsof their conditions of employment. As to (1), we relyon the following facts: that Rodarte commencedorganizing at the plant; that Cormier assisted insigning up employees; that Miller introduced Ro-darte and Cormier, as members of the Union'sorganizing committee, to the Respondent's plantmanager and plant supervisor and possibly toWalters,himself;and to Walters' own recordtestimony,not cited by the Administrative LawJudge, that his awareness of the Union's organizingcampaign led him to conduct group meetings withhis employees, to endeavor to determine the Union'smajority status. In these circumstances, we findample evidence to support the conclusion, which wehereby make, that the Respondent knew or believedthat Rodarte and Cormier were actively engaged inunion organizational activity.3As to (2), the Administrative Law Judge reliesalmost exclusively on two exhibits, described by himas"reports,"onRodarte'sand Corn-tier's jobperformance, and in so doing credits Walters andForemanMcAfee in support of, and discreditsRodarte and Cormier in denial of, the complaintstherein contained.4 In so doing, he totally ignored thetestimony of employee Andrew Reimherr, the Res-pondent's only witness besides Walters and McAfeeand its only employee witness, who gave uncontro-verted testimony, on the basis of his own observa-tions, that Rodarte's work, which had slowed downfor about a month after the commencement of theUnion's organizing campaign and picked up andreturned to normal during the final 2 weeks of hisemployment, so that by the time of his discharge hewas again "working at his capability." 5 The com-plaints, highly generalized, and with little specifica-tion,concernRodarte'sand Cormier's allegedabsenteeism, low production, and work rule infrac-tions.Unlike the Administrative Law Judge, we accordlittleweight to the exhibits as indications of theRespondent'smotivation for discharging Rodarteand Cormier. Most of the shortcomings asserted inthe reports occurred after the organizing campaignbegan, and the reduction to writing of these assertedbeen much more active in behalf of theUnionin the mind of Respondent."4The extraordinaryextent of the Administrative Law Judge's reliance onthe exhibitsper seisdemonstratedby thefollowing statement from hisDecision:Much more than thousands of words of testimony,theseexhibits depictat least someof theproblems which Respondenthad withRodarte andCormierwhich culminated in their terminations.5In speculatingthat "With 32 cardsigners, one might expect at least ahandful of co-employees who would testify as to his [Rodarte's] goodqualities, if any, as a worker," and thatonly oneother witness, whom hediscredited, appeared in hisbehalf,the AdministrativeLaw Judge entirelyignoresReimherr's above-described testimony,which wasofferedbyRespondent's witness. 544.DECISIONSOF NATIONALLABOR RELATIONS BOARDreasons for the discharges does not insulate themfrom scrutiny as to whether they were pretexts, eventhough the Administrative Law Judge,on the basisof credibility resolutions,has found that theseshortcomings existed.In this regard,we have but torecall the following above-described probative facts:Rodarte and Cormier were raised in pay andcomplimented during a period which also coveredseveralof the complaints contained in the jobreports;Rodarte had been promoted to leadman;Respondent continued to tolerate their prior alleged-lydelinquent job performances for 4 or 5 monthsprior to their discharges;according to Reimherr'sundisputed testimony,Rodarte's production duringthe final 2 weeks of his employment was quitenormal;and Cormier shortly prior to discharge wastransferred to the motor home building to improvethe works there because of his good performance onthe camper work he had been doing.In these circumstances,we find that Respondent'sasserted reasons for the discharges were pretextual,and that Respondent illegally discharged Rodarteand Cormier because of their organizing activities inbehalf of the Union,in violation of Section 8(a)(3)and (1) of the Act.4.We find that the Respondent,through itsaforementioned conduct in anticipatorily threateningto refuse to bargain with the Union with regard to aunion-security clause,in violation of Section 8(a)(1),also violated Section 8(a)(5) of the Act, by demon-strating the futility of bargaining meaningfully withthe Union,and we further find,in the circumstancesnoted below, thata Gisseltypes bargaining order isnecessary to remedy the violation.These circum-stances include the following: By October 26, 1972,the Union had secured authorization cards represent-ingmore than 75 percent of the Respondent'semployees in an appropriate unit; on November 17,1972, the Petitioner filed its instant petition in Case21-RC-12985;on October 30, 1972,and January 3and 9,1973, the Respondent circulated among theemployees antiunion statements,including the Octo-ber 30 letter hereinabove found violative of Section8(a)(1)of the Act;and on January 12,1973, anelection was held, which the Union lost by a marginof 26 votes to 3 votes,with 4 ballots challenged.InGissel,the United States Supreme Court statedthat "In fashioning a remedy in the exercise of itsdiscretion. . .theBoard can properly take intoconsideration the extensiveness of the employer'sunfair labor practices in terms of their past effect onelectionconditionsand the likelihood of theirrecurrence in the future." In the instant circum-stances,we conclude that the extent and seriousnessofboth the 8(a)(1) violations and the 8(a)(3)discharges committed by the Respondent in its effortto demonstrate to its employees the futility of anyfurther adherence to the Union not only affected thelast election,but also destroyed the atmosphere inwhich a fair election can be held in the future, andthat the effect of this unlawful conduct cannot beerased by just a cease-and-desist order.The SupremeCourt did not make it a mandatory requirement thatthere is no possibility of ensuring a fair election bytraditional remedies,but stated that if such possibili-ty is slight,and if the employee sentiment,would bemore reliably indicated by the cards than by anelection,then such an order should issue.Weconclude that this rule clearly applies in the instantcase.Accordingly,we find that the signed authoriza-tion cards submitted in this proceeding constitutedbetter expression of employee sentiment than anelection would be, and we shall therefore order thatthe election in Case 21-RC-12985 be set aside andthat the Respondent be required to recognize andbargain with the Union as the representative of theRespondent'semployees in the appropriate unit.The Effects of the Unfair Labor PracticesUpon CommerceThe activities of Respondent hereinabove foundviolative of the Act, and occurring in connectionwith the operations described in section I of theAdministrative Law Judge'sDecision,have a close,intimate,and substantial relationship to trade,traffic,and commerce between the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce. They are urifair labor practices within themeaning of Sections 8(a)(1), (3), and(5) and 2(6) and(7) of the Act.CONCLUSIONS OF LAW1.Respondent is an employer within the meaningof Section 2(2) of the Act and is engaged incommerce within the meaning of Section 2(6) and (7)of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By anticipatorily refusing, in its preelectionletters to the employees,meaningfully to consider thesubject of a union-shop provision in subsequentfuture bargaining negotiations with the Union, andby stating that,in any resulting strike to enforce sucha provision, the strikers would be permanentlyreplaced,the Respondent thereby expressed to themthe futility of union support and the potential6N.L.R.B.v. Gisse/PackingCo.,Inc., 395 U.S. 575,614 (1969). FOUR WINDS INDUSTRIES,INC.545resultant harm and threatened and coerced employ-ees in the exercise of their Section 7 rights, inviolation of Section 8(a)(1) of the Act.4.By discharging,and failing to reinstate, em-ployees Joe Rodarte and Jay Cormier because theyengaged in union or other protected concertedactivities for the purposes of collective bargaining orothermutual aid or protection,theRespondentviolated Section 8(a)(3) and (1) of the Act.5.All production and maintenance employees,including shipping and receiving employees, lead-men, and truckdrivers employed by the Respondentat its facilities located at 1918 East Occidental, SantaAna, California,excluding office clerical employees,professional employees,guards,and supervisors asdefined inthe Act,constitute a unit appropriate forcollective bargaining within the meaning of Section9(b) of the Act.6.At all timessinceOctober 26, 1972, the Unionhas been the exclusive bargaining representative ofthe employees in the aforesaid appropriate unitwithin themeaning of Section 9(e)of the Act.7.By refusing to recognize and bargain collec-tively with the Union as the exclusive representativeof employees in the aforesaid appropriate unit, theRespondent,since October 26,1972, has engaged in,and is engaging in, unfair labor practices within themeaning of Section 8(a)(5)and (1) of the Act.8.Such unfair labor practices affect commercewithin the meaning of Section 2(6) and(7) of the Act.THE REMEDYHaving foundthatRespondent engaged in unfairlabor practices,we shall order that it cease and desisttherefrom,and take certain affirmative action toeffectuate the policiesof the Act. We shall order thatRespondent offer Joe Rodarteand Jay Cormier,immediate and full reinstatement to their former jobsor, if those jobs are not available,to substantiallyequivalentpositions,without prejudice to theirseniority and other benefits and privileges,and makethem wholefor anyloss of earningsthey may havesuffered by reason of their dischargeby paying tothem sums of money equalto those which theywould have earned in wages fromthe date they wereterminated to the date of reinstatement,less their netearnings during such period,backpay to be comput-ed in the manner set forthinF.W.'WoolworthCompany,90 NLRB289, with interest thereon at 6percent calculated according to the formula set forthinIsisPlumbing& Heating Co.,138 NLRB 716. Weshall further order that Respondent preserve andupon request,make available to the Board or itsagents,allpertinent records and data necessary inanalyzing and determining whatever backpay may bedue.Inasmuch as Respondent'sviolations of Section8(a)(1) and(3) of the !Act have undermined I theUnion'smajority and caused'an election to be a lessreliableguide to employee free choice than thesigned authorization cards by which they designatedthe Union to represent them,and because Respon-dent in failing to recognize and bargain with theUnion while engaging in such unfair labor practicesviolated Section 8(a)(5) and(1) of the Act, we shallfurther order that as an appropriate remedy Respon-dent be required to recognize and to bargain with theUnion as well as to remedy the other unfair laborpractices found.SeeFederal Prescription Service Inc.,and Drivex Co.,203 NLRB No. 145.We shall further order that Respondent postappropriate notices.Upon the foregoing findings of fact,conclusions oflaw, and the entire record in this case,and pursuantto Section 10(c) of the Act,we hereby issue thefollowing:ORDERRespondent,FourWinds Industries,Inc.,SantaAna, California,itsofficers,agents,successors, andassigns, shall:1.Cease and desist from:(a)Discharging employees or otherwise discrimi-nating in any manner with respect to their tenure ofemployment,or any term or condition of employ-ment,because they engaged in concerted activity oractivity on behalf of Orange County District CouncilofCarpenters,affiliatedwith The United Brother-hood of Carpenters and Joiners of America,AFL-CIO, or any other labor organization.(b) Failing and refusing to bargain collectively ingood faith with Orange County District Council ofCarpenters, affiliated with the United Brotherhoodof Carpenters and Joiners of America, AFL-CIO, asthe exclusive bargaining representative of all itsemployees constituting the unit herein found to beappropriate for the purpose of collective bargaining.(c)Expressing to the employees,by preelectionpropaganda or otherwise,the futility of their unionsupport,anticipatory refusal meaningfully to consid-er mandatory subjects of bargaining such as a union-shop provision,and threats to discharge or perma-nently replace strikers, in a manner violative ofSection 8(a)(1).(d) In any other manner interfering with,restrain-ing, or coercing employees in the exercise of theirright to self-organization, to form labor organiza-tions,to join or assist Orange County DistrictCouncil of Carpenters,affiliatedwith the United 546DECISIONSOF NATIONALLABOR RELATIONS BOARDBrotherhood of Carpenters and Joiners of America,AFL-CIO, or any other labor organization, tobargain collectively through representatives of theirown choosing, and to,engage inother concertedactivities for the purpose of collective; bargaining orothermutual aid b"r protection as guaranteed inSection 7 of the Act, or to refrain from any and allsuch activities, except to the extent that such rightmay be affected by an agreement requiring member-ship in a labor organization as a condition ofemployment, as authorized in Section 8(a)(3) of theAct as modified by the Labor-Management Report-ing and Disclosure Act of 1959.2.Take the following affirmative action which itisfound will effectuate the policies of the Act:(a) Offer to Joe Rodarte and Jay Cormier immedi-ate and full reinstatement to their jobs or, if such jobsno longer exist, to substantially equivalent positions,without prejudice to their seniority or other rightsand privileges, and make them whole for loss ofearningsin the manner set forth in the section hereinentitled "The Remedy."(b) Preserve and, upon request, make available tothe Board or any of its agents, all records necessaryto analyze the amount of backpay due Rodarte andCormier under the terms hereof.(c)Upon request, recognize and bargain with theabove-named Union as the exclusive representativeof all the employees in the bargaining unit describedabove and, if an understanding is reached, uponrequest embody such understanding in a signedagreement.(d) Post at its plant in Santa Ana, California, copiesof the attached notice marked "Appendix. " 7 Copiesof said notice, on forms provided by the RegionalDirector for Region 21, after being duly signed byRespondent's authorized representative, shall beposted by the Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director for Region 21, inwriting,within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.IT IS FURTHER ORDERED that the election conductedon January 12, 1973, in Case 21-RC-12985 be, and ithereby is, set aside and that the petition forcertification of representative in said case be, and ithereby is, dismissed, and that the allegations of thecomplaint not hereinabove found to be supported bythe evidence be, and they hereby are, dismissed.CHAIRMAN MILLER,dissenting:Ido not agree with my colleagues' findings thatRespondent's statements to its employees violatedSection 8(a)(1) of the Act,8 and that the discharge ofRodarte and Cormier was moved by antiunionconsiderations, rather than by the deficiencies intheir work performance which the credited evidencedepicts. I would therefore adopt the conclusions ofthe Administrative Law Judge below dismissing thealleged violations of Section 8(a)(1) and (3) inCotoand would affirm his further judgment that there istherefore no predicate for the issuance of a bargain-ing order under the standards set out in theGisselPackingcase,supra,footnote 6.7 In the event that thisOrderis enforcedby a Judgment of a UnitedStatesCourt of Appeals,the words in the notice reading"Posted by Orderof the National Labor Relations Board"shall read"Posted Pursuant to aJudgment of the United StatesCourt of AppealsEnforcingan Order of theNational LaborRelations Board."8 See my opinioninTommy's Spanish Foods, Inc.,187 NLRB 235, 237,and theadoptionby the Ninth Circuit Court of Appealsof the rationaleI there explicated in rejecting a violation finding predicated on statementssimilar to those Respondent had made.N.L.R.B. v. Tommy's Spanish Foods,Inc., 463 F.2d 116 (C.A. 9, 1972).APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial at which all sides had a chance to giveevidence the National Labor Relations Board hasfound that we violated the National Labor RelationsAct and has ordered us to post this notice.The Act gives all employees these rights:To engage in self-organization To form,join, or help unions To bargain collectivelythrough representatives of their own choos-ing To act together for collective bargainingor other mutual aid or protection To refrainfrom any or all these things.WE WILL NOT express to our employees, bymeans of preelection propaganda or otherwise,the futility of their union support, by anticipationrefusaltomeaningfully considermandatorysubjectsof bargaining, such as a union-shopprovision and threats to discharge or permanentlyreplace strikers.WE WILL NOT discriminate against our employ-ees by discharging them in order to discouragemembership in Orange County District Councilof Carpenters, affiliated with the United Brother-hood of Carpenters and Joiners of America,AFL-CIO, or any other union.WE WILL NOT discharge or otherwise discrimi-nate in any manner with respect to our employeestenure of employment, or any term or condition FOUR WINDS INDUSTRIES, INC.547of employment because they engaged in concert-ed activity.WE WILL reinstate Joe Rodarte and JayCormier with backpay.WE WILL bargain collectively with OrangeCounty District Council of Carpenters, affiliatedwith the United Brotherhood of Carpenters andJoiners of America, AFL-CIO, as the exclusivecollective-bargaining representative of our em-ployees in the following appropriate unit:All production and maintenance employees,including shipping and receiving employees,leadmen, and truckdrivers employed byFour Winds Industries, Inc., at its facilitieslocated at 1918 East Occidental, Santa Ana,California, excluding office clerical employ-ees,professional employees, guards, andsupervisors as defined in the Act.Upon the entire record in the case and from myobservation of the witnesses, I make the following:FINDINGS OF FACT1.RESPONDENT'S BUSINESSRespondent, a corporation,manufactures and sellsrecreationalvehicles and has a plant in Santa Ana,California. In its normal business operations, it annuallysellsand ships goods, products, and services valued inexcess of $50,000 directly to customers located outsideCalifornia.At all material times, it has been an employerengaged in commerce within the meaning of the Act.II.THE LABORORGANIZATION INVOLVEDAt all materialtimes,theUnion has been a labororganization within the meaning of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESFOUR WINDSINDUSTRIES, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain postedfor 60consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Eastern Columbia Building, Room600, 849 South Broadway, Los Angeles, California90014, Telephone 213-688-5254.DecisionSTATEMENT OF THE CASEE. DON WILSON, Administrative Law Judge: Pursuant todue notice, a hearing in this case was held before me onApril 23, 24, and 25, 1973, in Anaheim, California. Asupplemental decision and order directing hearing andorder consolidating cases and notice of hearing was issuedby the General Counsel of the National Labor RelationsBoard, herein the Board, on March 9, 1973, upon chargesfiled by Orange County District Council of Carpenters,affiliated with the United Brotherhood of Carpenters andJoiners of America, AFL-CIO, herein the Union, onNovember 24, 1972, and January 26, 1973, against FourWinds Industries, Inc., herein Respondent. The parties,other than the Union which entered no appearance, fullyparticipated in the hearing. Briefs were received July 9, andhave been fully considered.IHereinafter all datesrefer to 1972unless otherwise stated.2Or October 30.3Numbers varied.A.The IssuesThe issues include whether Respondent (1) has unlawful-ly refusedto recognizeand bargain with the Union sinceabout October, 1972; 1 (2) on or about November 17, didRespondent, in violation of Section 8(a)(3) and (1) of theAct, discharge Joe Rodarte and Jay Cormier and sincethen has it unlawfully failed and refused to reinstate them;(3) throughits agent,Thomas E. McAfee, did Respondentabout October 30 threaten employees with plant closure ifthey continued to support the Union; (4) did Respondent,through its president, LeeWalters, about October 272engage insurveillance of its employees' union or otherprotected concerted activities; (5) in October and inJanuary 1973, did Respondent through Walters distributeliterature to its employees threateninga refusalto bargainwith the Union in good faith and threatening loss ofemployment to employees who did not refrain from unionactivities?B.BackgroundAt materialtimes,Respondent hadabout 40employees .3BeforeSeptember, its camper and mobile home manufac-turing operations were in thesamebuilding. About thattime,Respondent opened a new building for its mobilehome operations. Various employees, including Rodarteand Thomas Granneman,4 were then assigned to suchbuilding.About October 9, Rodarte went to the union hall wherehe conversed with Union RepresentativeWilliamK.Miller.Rodarte received blank union authorization cardsfrom Miller. Rodarte and other employees began distribut-ing such cards during breaks outside Respondent's plant.Signed cards were returned to Miller either through themail or at a union "meeting" at a restaurant on October23 .5Although about 32 signed cards were allegedly givento or previously mailed to Miller at this meeting, 24 are inHe testified.His demeanor and testimony impressed me mostunfavorably.5 In addition to Rodarte, about six other employeeswerepresent. 548DECISIONSOF NATIONALLABOR RELATIONS BOARDevidence as signed on or before that date. Respondent had47 employees as of October 24.Miller visited Respondent's plant on October 24, metwithWalters, and told him the Union had authorizationcards signed by a majority of Respondent's employees,Millerhaving introduced himself as an Internationalrepresentative of the Union. Miller requested recognitionas the employees'bargaining agent.Walters replied he thenhad important business in Los Angeles and asked Miller toset up an appointment with him for October 26.On October 26, Miller sent Respondent a letter againasking immediate recognition "for the purposes. of negoti-atingan agreement for wages, hours, and workingconditions."The letter, signed by Miller, stated theUnion's availability to meet with Respondent at a mutuallyagreeable time and place to negotiate a contract. ContrarytoRespondent, I find this was "a clear and unequivocaldemand to bargain," even if polite.The October 26 meeting with Walters was cancelled anda meeting with Respondent's counsel,Mr. Nagel, was setup for October 27. Miller and Nagel met at the latter'soffice on this date. Nagel said Respondent would notrecognize the Union which should pursue Board processes.Itisplain that at least as of this date forward,Respondent made it plain it did not want a union in itsplant. This is no indication of a plan or program to engagein unfair labor practices.C.Alleged Surveillance byWalters on October 30Although the consolidated amended complaintsallegesWalters engaged in surveillance on October 27, it appearsclear that it was an incident on October 30 involvingWalters andMiller in the vicinity of two or threeemployees that the complaintrefersto.Rodarte testifiedthat on October 30, Miller was having a union meeting onwhat I find wasRespondent's property.7According toRodarte,Cormier,Granneman, Little, Villa, Galloway,and he were meeting with Miller at such time and place. Asthemeetingwas breaking up, Rodarte testified he wasstandingthere when Walters walked up and said "It lookslike everybodyisgone,Iwanted tomeetsome of thesegdfys."s Rodarte remembered Walters sayingnothing else.He then testified only he, Cormier, and Miller were presentwhen Walters arrived. Cormier testified that when he andMiller and Rodarte were present at Cormier's pickup truckat the end of lunch break on October 30, Waltersapproached and said "He wanted to see who these peoplewere that were at the meeting with Mr. Miller from theUnion." That was all he said, according to Cormier. Noone else saidanything, was his testimony. Miller testifiedthat on this occasion, when he was with Rodarte andCormier, Walters came "out" and said he always wanted tomeet this"in-plant"organizingcommittee. Miller at firsttestified only Rodarte and Cormier were then present. Hesubsequently added Granneman. He later testified hewasn't sure about Granneman.Walters admitted approaching the pickup truck onOctober 30. His version of what he said, however, is vastlydifferent than that given by the three witnesses for GeneralCounsel. He testified he told Miller he did not want him onRespondent's property and asked Miller to leave. I credithis version of what he said. His demeanor impressed mevery favorably. Obviously he knew Rodarte and Cormier(and perhaps Granneman) and would not have to say hewas glad to meet or see them. If he saw them, as heprobably did, they probably saw him and knew he sawthem with Miller. There was no occasion for him to saywhat they attributed to him. I find he did not.Walters had an unfettered right to order Miller offRespondent's property. Miller was an uninvited trespasser.Indeed,assumingarguendothatWalters saw a unionmeeting being held on Respondent's property,9 he had anabsolute right to look at it, talk to those employees of hisattending it, and tell them he had always wanted to meetthem.10 Certainly, it was not up to Miller or the employeesto chooseRespondent's plant asa union meetingplace.Theycertainlywereinvitingthe owner to look at them or talk tothem even about the Union or their other activities on hisproperty. The union organizers had found a meeting placeother than the plant of Respondent earlier. They did nothave to select Respondent's property as a place to have ameeting onOctober 30. Miller had no right to be present,absent invitation, and the employees' activities thereonwere lawfully subject to observation or comment or inquiryby Walters, absent threat or unlawful promise by him. It ismost natural for an employer to watch over his employeeson his premises and to havean interestin their activities.11Walters' activities in this instance, in their worst light, werewithout threat or coercion and nonviolative of the Act.Indeed if General Counsel's version of the conversationwere to be accepted, the pleasant and innocuous remarksofWalters, if replied to by the employees,mighthaveculminated in a contract.D.Alleged Threat to Bargain in Bad Faith andThreats of Job Loss, and McAfee's Alleged ThreattoEmployees of Plant Closure if EmployeesContinued to Support the UnionThe above matters are alleged in separate paragraphs inthe complaint, but for convenience's sake they are hereconsidered together.On October 30, January 3, 1973 and January 9, 1973,Respondent distributed antiunion and pro-Respondentpreelection literature to its employees, the election beingheld on January 12, 1973, the Union having filed a petitionon November 13.12The literature distributed by Respondent is comparative-ly voluminous. Although requested, General Counsel failed6Hereinafter,complaint.propertywas an"easement." If it were Respondent's easement, so what?7 1 credit Walters'testimony that it was Respondent'sproperty.Others10No threator promise,expressed or implied.who testified were not in a positionto know.11 I cannot find"surveillance" just becausean employerobserves his8This was Walters' property and his employeeswere meetingthereon.employeeson hisproperty.9No factual basis was even offeredto supportMiller's testimony that the12The Union lost 26-3 with 4votes challenged. FOUR WINDS INDUSTRIES, INC.549at the hearing to delineate those portions which allegedlyviolated the Act.13 Parts have been set forth in GeneralCounsel's brief and I direct my attention to them alongwith whatever McAfee said. This case is entirely differentfromTommy's Spanish Foods, Inc., supra.Respondent'sOctober 30 letter says, in part, that thisUnion never signs a contract, to Respondent's knowledge,without a union-securityclause. In this letter, Respondentstates itis opposed to such clause and does not "believe wehave any moral right to force any of our people to join anyunion to keep their jobs." 14 Respondent forecast that theUnion would inevitably make unreasonable demandswhich could be enforced only by a strike15 and"If there isa strike we are not going to close down our operations for evenone day."16 (Emphasis supplied.) The letter continues withreferenceto Respondent's right to hire permanent replace-ments, etc.On January 3, Respondent distributed a lengthy pam-phlet stating, among other things, that once it had"negotiated in good faith" and found the Union's demandsnon-acceptable, the Union could only strike and "we're notgoing to close down our operations for even one singleday." Strikers would be permanently replaced. It plainlytold the employees it would never sign a contract whichwould make it noncompetitive.Again on January 9, 1973, Respondent distributedanother rather lengthy document. It was first statedRespondent had the absolute right to refuse to grant anyunion demand Respondent did not believe was in its bestinterests.Then,again, it was stated the Union would insiston a unionshop if it won and Respondent did not believeithad the moral right to force any employee into theUnion.17 Then it was forecast that if no agreement wasreached,afterRespondent bargained in good faith,therewould be a strike18 and "we will not close our plant foreven one singleday." Strikers would be permanentlyreplaced. Respondent said it had the right to decide whatwas good for it and the Union could not force Respondentto sign a contract Respondent did not agree to.19No matter the way in which I have studied the abovethree documents, and I have studied them every way Iknow how, I find not a trace of a violation. I find nounlawful threat or promise. I find an affirmance that anybargainingwould be in good faith. There was noanticipatory refusal to bargain. I find a statement thateconomicstrikerswould be permanently replaced. Suchwas obviously lawful. An employer, this Respondent, madethe businesslike statementthat after good faith bargainingitwould notagree to acontract which would make itnoncompetitive.20 In makinga statement that it had no"moral" right to agree to a union shop contract, it did notdeny that standards of morality can be learned at thebargainingtable. It said it would bargain in good faith."Moral," of course, usually relates to concepts of right andwrong.Itcan also apply to "principles, standards orhabits.""Flexiblemorality" is not unheard of. Certainly,the Respondent could tell its employees a union could dothem no good. Such was its lawful opinion. Nothing in thedistributions of letters or documents by Respondent maybe found to be other than protected free speech. Respon-dentneversaid it would not "bargain" about unionsecurity. It merely affirmed its "moral" opposition to sucha contractual provision. The history of bargaining underthe Act demonstrates that both unions and managementhave accommodatedtheir ideasof "morality" to therealities of facts as they presented themselves for solutionsin the course of good faith bargaining. We are here notdealingwith the Natural Law, nor the Absolutes ofUnchanging Right and Wrong, nor Eternal Verities. Wearedealingwith "good faith" bargaining within themeaning of the Act. In no way did Respondent say itwould do anything but bargain in good faith. To be"morally" opposed to union security does not mean that anemployer believes he will be "sinful" if he agrees to it after"bargaining in good faith." This Respondent was, not liketheone inTommy's Spanish Foods, Inc., supra,whoanticipatorily refused to bargain with the Union on unionsecurity and announced that unfair labor practice strikerswould be permanently replaced. To be "morally" opposedto a union-security agreement is no worse than to be"morally" opposed toraising wagesor granting an extraholiday, or having stores or movies open on Sundays, etc.This Respondent emphasized its willingness and readinessto bargain in good faith should the employees select theUnion as their representative.Who knows? After suchbargaining, it might have signed a contract with a union-security clause even though still "morally" opposed to sucha clause.The Act does not prohibit "moral" opposition toa contractual clause any more than it does economic orintellectual opposition so long as such opposition does notnegate or frustrate "good faith" bargaining. I find GeneralCounsel has failed to prove by a preponderance of theprobative and substantial evidence that this Respondenteven indicated it wouldnotbargainin good faith aboutanybargainable issue21 including union security.We come to the alleged unlawful threat of Respondent'sshop supervisor, Thomas E. McAfee, on October 30, thatRespondentwould close the plant if its employeescontinued supporting the Union.In substance, such is alleged to be the "fact" inparagraph 12 of the complaint. Rodarte was offered asGeneral Counsel'switnessin this regard. Rodarte testifiedthat at the coffee break on October 30, McAfee said,"something to the effect thatif this continuesLee Walters ispretty stubborn and he will shut the plant down before hewill let a union in." He testified he was "quoting" McAfeeas to something the latter allegedly said about 6 monthsearlier.Rodarte testifiedMcAfee gave no indication ofwhat he meant by"if this continues."Since the rest of the"quoted" statement is so conditioned,I cannotinterpret the13He referredtoTommy's Spanish Foods, Inc.,187 NLRB 235. Heconveniently ignored it in his brief.14Clearlya statementof "opinion" and "belief."11Again, "opinion."19Comparewith alleged statementof McAfee.17Opinion.18Opinion.19 So true.20And perhaps put it out of business?21 "Moral"opposition is not the same as an expressed determination notto agree to a union-security clause.A statement of "moral"opposition ismerely a statement of opinion or belief.Respondent did not in any mannerstate it had a "closed mind"on union security. 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDstatement as a whole. One can speculate at will as to what"this" referred to. Itcouldmean protected union activityby employees in which case General Counsel would haveproved the allegation of paragraph 12 as an unlawfulthreat."This"couldmean repeated threats by unionadherents to destroy plant property or do violence toemployees who did not support the Union, oranythingconcerning activities prohibited by the Act. Then thestatementwouldnotviolate the Act. I cannot and shouldnotguessat what McAfee meant by "this." 22Ihave also considered that McAfee's alleged statementwas made right after Walters told everyonehe would notclose down the plant for a single day, even if there were astrike.IfindMcAfee was honestly confused and lacking inmemory as to just what, if anything, he may have said toRodarte on this occasion.IfindGeneral Counsel has failed to establish by apreponderance of the probative and substantial evidencethat Respondent violated the Act, as alleged in paragraph12 of the complaint. To find a violation would requireimpermissible speculation.E.The Alleged Unlawful Discharges of Rodarte andCormierRodarte, it appears, began the union organizing atRespondent's plant. There is insufficient probative orsubstantial evidence that Respondent knew this or theextent of his union activities. Cormier testified he handedout authorization "cards." He then testified he handed out"one,"thathe could remember. There is insufficientprobative and substantial evidence that Respondent knewthis.Undenied is testimony that on November 1, Millerintroduced Rodarte and Cormier and some other employ-ees to Respondent's representatives, including PlantManager Tyree and Plant Supervisor Garcia, as the unionorganizing committee. Walters may or may not have hadso met and recognized them on that date. Neither Garcianor Tyree testified and I do not accept Walters' hearsayversion of Tyree's encounter with Miller and the employeesas competent evidence.23GeneralCounsel proved 32 employees had signedauthorization cards by October 24 since October 9. I figurethiswas in excess of 75 percent of Respondent's employ-ees.Respondent plainly did not want a union to represent itsemployees. This was its right. I find not an iota of credibleand substantial evidence that it, in any way, resented anyunion activities of Rodarte or Cormier. There is nosubstantial evidence that either was ever warned to refrainfrom engaging in any activities protected by the Act.Each of them was granted wage increases during thecourse of his employment. This may or may not have beentrue of every other employee. So far as the record isconcerned, every employee may have been complimentedon his job performance regularly, including other employ-ees, if any, known to, or suspected by Respondent to havethe most ardent union adherence. Aside from the fact thatthere is no substantial evidence that Cormier engaged inmuch more than a minimal of union activity, there is nosubstantial evidence that Respondent was aware of anymore than the fact that each was a member of the Union's"in plant committee," 24 as a result of Miller's introduc-tions of November 1. This is considered by me in light ofthe accepted evidence that Miller, a week earlier, had toldWalters that the Union represented at least a majority ofRespondent's employees.25Others than Rodarte andCormier may have been much more active in behalf of theUnion in the mind of Respondent. Indeed, unless one findsasipsedixitthat the very discharges of Rodarte andCormier prove not only a belief by Respondent that theywere prime union leaders but also that Respondent wasunlawfully motivated as to them or other union supporters,General Counsel has failed to establisha prima faciacaseas to- their discharges. That their discharges occurred notlong after the Union filed its RC petition is not ignored byme. Timing is most relevant. Most irrelevant ispost hocergo propter hoc.I find the so-called timing here has naughtto do with the legality of the discharges. They must not belooked at only in the framework of union activity in theplant of a Respondent who preferred that his employeesnot be represented by a union. Also must be consideredRespondent's entirely lawful motive for discharging thembecause their work had deteriorated and not improved inspite of warnings that failure to shape up would result indiscipline.As to "timing," I find Respondent much earlier wouldhave discharged Rodarte and Cormier, but for its counsel'ssage advice that it would be most dangerous to dischargeemployees in the midst of the Union's campaign. Suchadvice finally was not followed, wisely or not, becauseRespondent no longer could tolerate a continuation oftheir bad work habits.There is much conflicting testimony in the record as towhether each of these employees did poor work and waswarned of discharge for such reasons. Much more reliablethan any such testimony are Respondent's Exhibits 3 and4, 3 being a report on Rodarte and 4 being a report onCormier.Respondent'sExhibit 3 shows Rodarte was "againwarned" by McAfee about his attendance, on September17, he having been late four times in the preceding 4 weeksand having missed 20 hours' work in the last 4-weekperiod. It further shows he was "warned" again on October10 by McAfee because of continued poor attendance. Hewas then "very argumentative." He was told the warningwas serious.McAfee recommended to Walters thatRodarte be replaced if he did not improve during the next4 weeks. On October 31, with or without justification,Walters warned Rodarte about violating a "no smoking"rule.Walters noted that Rodarte seemed "to be challengingdismissal." It was noted by Walters that other workersfeared a layoff because of poor production in Rodarte'ssetup department. On November 14, Walters noted thatMcAfee recommended Rodarte's discharge. It was notedthat Rodarte had continued to ignore warnings and other22Norshould anyone else.24Number unknown so far as this record is concerned.22No reason was advanced for the absenceof Tyreeand Garcia as25 75 percent or more?witnesses. FOUR WINDS INDUSTRIES, INC.workers were inquiring why his poor work standard wastolerated.26His replacement was recommended to avoidlayoff of other employees. On November 17, he wasterminated for poor attendance,27 lack of interest in hisjob, and jeopardizing the jobs of others. With 32 cardsigners,one might expect at least a handful of coemployeeswho would testify as to his good qualities, if any, as aworker.None but. Granneman was produced and hisdemeanor impressed me most unfavorably and I found histestimony,in general, to be unworthy of credit.Respondent's Exhibit 4 deals with the work record ofCormier. I find no need to review it in detail. It differs notsubstantially from Respondent's Exhibit 3 in that it detailsfailings of Cormier, warnings to him, etc., culminating withhis termination on November 17 because of "lack ofperformance."One could, as I did, when the above exhibits were firstproduced, "suspect" that they were prepared solely for thistrial. I find my "suspicion" was baseless as would be trueof a similar suspicion by anyone else. Rodarte and Cormierdenied that the facts set forth in Respondent's Exhibits 3and 4 were true, but I do not credit their denials. Waltersand McAfee credibly testified as to the truth of the mattersset forth in Respondent's 3 and 4.CreditingWalters, as I do, I find Respondent's Exhibits3 and 4 were "score" sheets or "report" sheets such asRespondent maintained foreachemployee. It was compa-ny policy to prepare such sheets for each employee 28 Theexhibitswere company records preparedas the eventsoccurred.Notations on the exhibits were prepared on orabout the dates the events narrated thereon occurred. Theywere prepared and maintained in the regular course ofbusiness as events occurred andnotfor the purposes of thetrial.There is no credible evidence that these exhibits werefabricated in any manner. To the extent that Rodarte orCormier dispute the accuracy of any statement containedin either exhibits, I do not credit their testimony. I creditWalters' testimony that the matters narrated in the exhibitsaccurately reflect events concerning Rodarte or Cormieron or about the dates noted in the exhibits. Much morethan thousands of words of testimony, these exhibits depictat least someof the problems which Respondent had withRodarte and Cormier which culminated in their termina-tions. I find they were accurate records made contempora-551neously with the events narrated therein. I give no credit atall to the testimony of Rodarte and Cormier that suchevents never occurred. I find they deliberately misstatedthe facts.II find Respondent has established that it dischargedRodarte and Cormier forthe reasonssetforth inRespondent's Exhibits 3 and 4. To the contrary, I findGeneral Counsel has failed to establish by a preponder-ance of the probative and substantial evidence that eitherRodarte or Cormier was discharged by Respondentbecause either engaged in any activity protected by theAct.F.Bargaining OrderPlainly, the record establishes no violation of Section8(a)(5) of the Act and no remedy contemplated byGisselPacking Co.,395 U.S. 575 (1969), is called for.Concluding FindingsI conclude on the basis of the entire record that GeneralCounsel has failed to establish any violationof the Act byRespondent by a preponderance of the probative andsubstantial evidence and that the consolidated complaintshould be dismissed in its entirety.The recordestablishesthat the Union's objections are without merit and shouldbe dismissed.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact andupon the entire record,Imake the following conclusions oflaw:1.At all material times Respondent has been anemployer engaged in commerce within the meaning of theAct.2.The Unionisa labor organization within themeaning ofthe Act.3.The recorddoes not establish that Respondent hasengaged in the unfair labor practices or any of themalleged in the consolidated complaint and it establishes nomerit to any of the objections to the election presented tome for consideration.[Recommended Order omitted from publication.]26 Shop productionwas dependentupon his department's production.28 Such was not successfullydisputed by General Counsel.21His timecards were made available toGeneral Counsel.